81899: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35985: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81899


Short Caption:UCEDA (ALEXANDER) VS. STATECourt:Supreme Court


Related Case(s):61657, 66396, 68525, 72137


Lower Court Case(s):Clark Co. - Eighth Judicial District - C264980Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/23/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlexander UcedaLucas J. Gaffney
							(Gaffney Law)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/08/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


10/08/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-36890




10/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/24/15 and 07/23/20. To Court Reporter: Gina Villani. (SC)20-38594




10/28/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-39504




11/25/2020TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 06/24/15 and 07/23/20. (SC)20-42974




02/05/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  February 19, 2021.  (SC)21-03527




02/19/2021MotionFiled Appellant's Motion to Enlarge Time to File Reply Brief (2nd Request). (SC)21-05076




02/26/2021Order/ProceduralFiled Order.  Appellant shall have until April 5, 2021, to file and serve the opening brief and appendix.  (SC)21-05771




04/05/2021MotionFiled Appellant's Motion to Enlarge Time to File Opening Brief and Appendix (3rd Request). (SC)21-09747




04/12/2021BriefFiled Appellant's Opening Brief. (SC)21-10570




04/12/2021AppendixFiled Appendix to Opening Brief Volume I. (SC)21-10571




04/12/2021AppendixFiled Appendix to Opening Brief Volume II. (SC)21-10572




04/12/2021AppendixFiled Appendix to Opening Brief Volume III. (SC)21-10573




04/12/2021AppendixFiled Appendix to Opening Brief Volume V. (SC)21-10574




04/12/2021AppendixFiled Appendix to Opening Brief Volume IV. (SC)21-10575




04/13/2021Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time filed on April 5, 2021, is granted.  The opening brief and appendix were filed on April 12, 2021.  Respondent shall have until May 12, 2021, to file and serve the answering brief.  (SC)21-10678




05/12/2021Notice/IncomingFiled Notice of Appearance (Karen Mishler, Chief Deputy District Attorney as counsel for Respondent). (SC)21-13579




05/12/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-13580




05/13/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until June 11, 2021, to file and serve the answering brief.  (SC)21-13840




06/08/2021BriefFiled Respondent's Answering Brief. (SC)21-16410




06/08/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-16411




07/08/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  July 22, 2021.  (SC)21-19623




07/22/2021BriefFiled Appellant's Reply Brief. (SC)21-21264




07/23/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


12/17/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35985





Combined Case View